CATES, Judge.
Carpenter has filed with us a renewal of his application for habeas corpus presumably as an original action. He has attached a purported order of the circuit court denying the petition and quashing the writ issued on original filing.
Since this action was based on the prison warden’s return showing an outstanding unserved sentence of ten years pronounced on judgment rendered November 8, 1955, there was, without rebutting evidence, prima facie cause for remandznent. Code 1940, T. 45, § 57.
Carpenter contends that “under Alabama law a ten year prison sentence is completed in 5 years, 8 months and 10 days.” By qualifying this assertion with “unless ‘good time’ is taken [away] * * * before such release date,” he concedes that his contention is not of an absolute. His own Exhibit “C” shows at least one escape. Rockholt v. State, 41 Ala.App. 337, 132 So.2d 269 (1961).
We have carefully reviewed the application and consider that under Code 1940, T. 15, § 27, there is no merit in the application. See Ex parte Rockholt, 271 Ala. 68, 122 So.2d 162 (1960).
The application is
Denied.